Citation Nr: 1230152	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  05-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel





INTRODUCTION

The Veteran served on active duty from March 1981 to October 1983 and November 1983 to December 1988. 

This matter is comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah.  

This case was remanded by the Board for further development in June 2007 and  June 2009.  In a July 2010 decision, the Board denied the appeal for TDIU on a schedular basis and remanded the appeal for TDIU on an extra-schedular basis.  In January 2011, TDIU on an extra-schedular basis was denied.  The Veteran filed an appeal with the U.S. Court of Appeals for Veterans Claims (Court) regarding the denial of TDIU on a schedular basis.  In a January 2012 order, the Court granted a Joint Motion for Remand and returned the matter to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of TDIU on an extra-schedular basis.  The Veteran contends that he is unable to engage in prolonged sitting, standing, walking, or engage in rigorous activities.  He expressed that he could not lift over 20 pounds, bend, twist, or raise his arms over his shoulders, and that his pain medication for his service-connected back disability made him drowsy.  According to the Veteran, no regular employer would consider him for employment due to his limitations and medications. 

During the September 2009 VA examination, the Veteran stated that he worked 10 to 20 hours a week serving papers for the courts which required him to drive to people's homes and serve them papers.  Most of the work was driving.  The Veteran asserted that he could not do the job 40 hours a week because driving made his back flare up.  The examiner noted that the Veteran would have difficulty with manual labor and that it appeared that he would also have difficulty with prolonged sitting because of his back. 

In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that another VA examination with an opinion is necessary before the issue of entitlement to TDIU can be decided.  In this regard, the Veteran has expressed difficulty maintaining employment because of his service connected disabilities.  Although the September 2009 VA examiner found that the Veteran would have difficulty with prolonged sitting and with manual labor, an opinion has not been rendered regarding whether the Veteran's service-connected disabilities render him unable to maintain and sustain substantially gainful employment.  The Veteran has also indicated that the side effects of his medications render him unemployable, as such on remand on opinion on this matter should also be obtained.  For proper adjudication of the claim, we find that a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if his service connected disabilities, either singly or cumulatively, render him unable to maintain and sustain substantially gainful employment.  The examiner must also address whether the Veteran's medications for his service connected disabilities renders him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

2.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


